NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              DONNA MARIE CONNER,
                 Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5106
              __________________________

    Appeal from the United States Court of Federal Claims
in Case No. 09-CV-880, Senior Judge Robert H. Hodges, Jr.
               ___________________________

               Decided: January 13, 2011
              ___________________________

    DONNA MARIE CONNER, of Manchester, New Hamp-
shire, pro se.

    RUSSELL J. UPTON, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and FRANKLIN E.
WHITE, JR., Assistant Director.
CONNER   v. US                                             2


                 __________________________

 Before NEWMAN, FRIEDMAN, AND LOURIE, Circuit Judges.
PER CURIAM.

    Ms. Donna Marie Conner appeals the decision the
United States Court of Federal Claims dismissing her
complaint for lack of jurisdiction and for failure to state a
claim upon which relief may be granted.1 We have reviewed
Ms. Conner’s briefs, the government’s brief, and the record,
and discern no reversible error.

                       BACKGROUND

    By complaint filed December 22, 2009, Ms. Conner pre-
sents claims against various entities and employees of the
Commonwealth of Virginia, the United States Equal Em-
ployment Opportunity Commission (EEOC), the Depart-
ment of Justice (DOJ), district judges of the United States
District Court for the Eastern District of Virginia, and the
Supreme Court of the United States. She states that the
Court of Federal Claims has jurisdiction under the Tucker
Act.

    Ms. Conner states that she suffered employment dis-
crimination, racial discrimination, and religious discrimina-
tion at her employment at York County Head Start. She
also states that entities and employees of Virginia did not
investigate the discrimination claim or were involved in
invasions of privacy and theft of intellectual property. She
also states that the EEOC mishandled her discrimination
complaint against York County, the DOJ did not help her
with her complaints concerning the EEOC, the state and

    1  Conner v. United States, No. 09-880C (Fed. Cl. Mar.
23, 2010).
3                                               CONNER   v. US


federal courts mishandled her case, and the Supreme Court
did not protect her rights.

    The Court of Federal Claims dismissed Ms. Conner’s
complaint, giving two reasons: first, that the court does not
have jurisdiction to hear cases brought against states or
private organizations or individuals, and second, that Ms.
Conner’s claims against the federal government do not state
a claim for which relief may be granted. Ms. Conner now
appeals to this court.

                        DISCUSSION

    A court’s determination of its own jurisdiction, receives
plenary review. Mudge v. United States, 308 F.3d 1220,
1224 (Fed. Cir. 2002). In reviewing a dismissal for failure to
state a claim upon which relief may be granted, we apply
the same standard as did the Court of Federal Claims.
Acceptance Ins. Cos., Inc. v. United States, 583 F.3d 849,
853-54 (Fed. Cir. 2009), cert. denied, 130 S. Ct. 2402 (2010).

    Jurisdiction is the power of a court to act. The Tucker
Act provides:

    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim against the United States founded either upon
    the Constitution, or any Act of Congress or any
    regulation of an executive department, or upon any
    express or implied contract with the United States,
    or for liquidated or unliquidated damages in cases
    not sounding in tort.


28 U.S.C. §1491(a)(1) (2006). In accordance with the Tucker
Act, “if the relief sought is against others than the United
CONNER   v. US                                                4


States the suit as to them must be ignored as beyond the
jurisdiction of the court.” United States v. Sherwood, 312
U.S. 584, 588 (1941). Accordingly, the Court of Federal
Claims does not have jurisdiction of Ms. Conner’s claims
against Virginia, its entities, or its employees, for the ac-
tions complained of were not taken on behalf of or as agents
of the United States. In addition, the Court of Federal
Claims has no authority to review the actions or decisions of
a United States District Court or the Supreme Court of the
United States. See Joshua v. United States, 17 F.3d 378,
380 (Fed. Cir. 1994). Thus the Court of Federal Claims
correctly held that it does not have jurisdiction of the counts
of the complaint.

    The Court of Federal Claims also held that Ms. Conner’s
complaint failed to state a claim on which relief can be
granted. RCFC 8(a)(2). In Ashcroft v. Iqbal, 129 S. Ct. 1937
(2009), the Supreme Court reiterated that “a complaint
must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” 129 S.
Ct. at 1949 (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). A claim is not plausible when “the
well-pleaded facts do not permit the court to infer more than
the mere possibility of misconduct.” Iqbal, 129 S. Ct. at
1950. Ms. Conner’s charges of discrimination and mishan-
dling by the EEOC and the DOJ cannot reasonably be
construed as constituting a “taking” under the Fifth
Amendment. We affirm the ruling of the Court of Federal
Claims that Ms. Conner’s complaint does not state a claim
upon which relief may be granted.

    Accordingly Ms. Conner’s motion to remand for media-
tion, and the government’s motion to be excused from filing
a reply, are dismissed as moot.

    No costs.
5                            CONNER   v. US


    AFFIRMED. MOTIONS DISMISSED.